Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Final Office Action.  Claims 1-20 are rejected below. 

Response to Amendment
Applicant’s amendments are acknowledged.   

Response to Argument
Previous 112 Rejections of Claims 11-15 are withdrawn based on Applicant’s amendments. 
Applicant’s Arguments with respect to the 101 Rejection have ben fully considered but are moot and/or not persuasive. 

    PNG
    media_image1.png
    275
    799
    media_image1.png
    Greyscale
 
With respect to the “real-time transcription” and “machine learning” – See 101 Rejection- generating a real-time transcription describes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);  In addition, the “machine learning” generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h).

    PNG
    media_image2.png
    208
    793
    media_image2.png
    Greyscale

Examiner responds the “determining” and “altering” are part of the abstract idea.   The computing elements are used as a tool to apply the abstract idea. The machine learning is well-understood, routine, and conventional computer function in view of Applicant’s Specification, which describes the additional element in such a manner as to indicate that the element is sufficiently well-known in the art (see e.g., Spec. 0074)

    PNG
    media_image3.png
    199
    821
    media_image3.png
    Greyscale

Examiner responds the generating a real-time transcription describes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); The computing elements are being used as a tool to apply the abstract idea. 
Applicant’s Arguments with respect to the newly amended claims have been fully considered but are not persuasive in view of reevaluation of Nelson (See 103 Rejection).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, 11, and 16, final limitation, recite, “altering, by the machine learning model, the agenda…” 
Spec 0076-0078 discloses the time scaling tool “alters” an agenda, and suggests the output from the machine learning model is used. Examiner is unable to location support for the altering being performed “by the machine learning model.”
For purposes of prior art, Examiner interpret, “by the machine learning model” as, “using the machine learning model.”
Applicant is advised to point out in the original disclosure where the claimed subject matter appears otherwise the new subject matter should be removed from the claims.   
Claims 2-10, 13-15, and 17-20 are rejected based on the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, Claims 1-11 and 13-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for managing an agenda based on rules including: 
Identifying time allotments for agenda items…Generating a real-time transcription of a multi-participant communication and one or more timestamps…Detecting that a time allotment for a first agenda item of the agenda items has elapsed…Determining …by a model…that a status of the first agenda item is incomplete by a real-time transcription…Altering an agenda for the multi-participant communication…
The elements above recite an abstract idea. Specifically, the identified elements recite an abstract idea relating to certain methods of organizing human activity because the claimed functions describe managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Claim 11 and 16 include limitations that are substantially similar to those presented with respect to claim 1.  As a result, Claim 11 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–10, 13-15, and 17-20 further describe the process for managing an agenda based on rules, and as a result, Claims 2–10, 13-15, and 17-20 recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with respect to claim 1 and 13.  Accordingly, Claims 2–10, 13-15, and 17-20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1, 11, and 16 do not include additional elements that integrate the abstract idea into a practical application.  Claim 1 11 and 16 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include software associated with a software platform, transcription engine, “automatic”,  machine learning, servers, memory, processor configured to execute instructions  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 11 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two. The “machine learning” generally link the use of the abstract idea to a particular technological environment or field of use under MPEP 2106.05(h).
Claims 2–10, 13-15, and 17-20 include additional elements beyond those recited with respect to independent 1, 11, and 16.  Claim 7 includes machine learning. Claims 8, 9, and 19 include a GUI, display, and devices.  Claim 13 includes a transcription engine.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea. The steps for transmitting and displaying are insignificant extrasolution activities to the abstract idea.  As a result, Claims 2–10, 13-15, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1, 11, and 16 includes additional elements that do not recite an abstract idea.  The additional elements include software associated with a software platform, transcription engine, machine learning, “automatic”,  servers, memory, processor configured to execute instructions.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 11 and 16 does not include additional elements that amount to significantly more than the abstract idea under Step 2B. 
The machine learning s a well-understood, routine, and conventional computer function in view of Applicant’s Specification, which describes the additional element in such a manner as to indicate that the element is sufficiently well-known in the art (see e.g., Spec. 0074)
Claims 2–10, 13-15, and 17-20 include additional elements beyond those recited with respect to independent 1, 11, and 16.  Claim 7 includes machine learning. Claims 8, 9, and 19 include a GUI, display, and devices.  Claim 13 includes a transcription engine.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  The step for displaying is a well-understood, routine, and conventional computer function in view of Applicant’s Specification, which describes the additional element in such a manner as to indicate that the element is sufficiently well-known in the art (see e.g., 0049, 0071).  
Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, Claims 2–10, 13-15, and 17-20  does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–11, 13-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 15, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ball-Marian (2020/0111046) in view of Nelson (2019/0108834)
A method, comprising (Fig. 9, 0067-0072 -method; servers; memory, processors, instructions)									identifying time allotments for agenda items associated with a multi-participant communication implemented using a software platform; (Figure 3-4, 0036-0037-  task identifiers (agenda items) and time identifiers (time allotments)	associated with group meeting										“…The window 303 includes a set of topic or task identifiers 307 that are selected to be completed for a meeting, a set of time identifiers 305 allocated for a particular topic or task….									…The window 303 indicates a plurality of topics or task identifiers 307 that are scheduled to be discussed or addressed in the meeting. For example, the first task that needs to occur is the “team mood check—poll.” 307-1, which is scheduled to take “1 minute,” according to the identifier 305-1. In some embodiments, a user (e.g., a facilitator, moderator, administrator, etc.) may select a field (e.g., indicated by the checkmark) associated with a predefined task/topic in order to identify what topics or tasks will be included in the meeting… 	Figure 4, 0041- meeting display during meeting; switching topics/tasks based on “Go Back” or “Next Step” (405); 						generating one or more timer values indicative of times during the multi-participant communication at which discussions corresponding to the agenda items begin; (0048-The timer 401, in particular embodiments, then begins to count down (or up) in time starting at the time initially allocated for the task. If the screenshot 400 remains open past the time the timer hits 00:00 (i.e., the user has not selected the next step button 405), the monitoring module(s) 110 may then keep track of how long past the time allotted the screen 400 remains open and also notify or call the time adjustment module(s) 112. )								detecting that a time allotment for a first agenda item of the agenda items has elapsed during the multi-participant communication using software of the software platform; [0026] – time adjustment module 112 detecting a task discussed over the initial allocated time…										The time adjustment module(s) 112 in various embodiments is responsible for adjusting times scheduled for tasks or topics based on one or more other tasks or topics being discussed or addressed outside of a threshold (e.g., before or after the time allocated for particular tasks/topics set by the time set module(s) 106)….after a group in a meeting discusses a first of three tasks over the initial allotted time for the first task, the time adjustment module(s) 112 may adjust the time remaining on the second and third tasks. In various embodiments, the one or more time adjustment modules 112 include or otherwise are associated with a set of rules (e.g., conditional logic statements) that specify the specific quantity of time remaining topics or tasks will be allotted when a threshold has been met. These rules may allow the automation of time reallocation among tasks or topics….								determining, during the multi-participant communication, that a status of the first agenda item is incomplete once the time allotment for the first agenda item elapses [0042] – “next” not being selected within the allotted time indicates that a task or topic was not “completed” within the allotted time;  “…the timer 401 is adjusted or modified (e.g., via the time adjustment module(s) 112) in response to a window or other graphical user interface being open outside of a threshold time without selecting the “next step” button 405. This is associated with a particular task or topic being addressed or completed outside of a time threshold (e.g., anytime before or after the initially allotted time set by the time set module(s) 106).			and altering an agenda for the multi-participant communication according to the elapsed time allotment and the incomplete status of the first agenda item  (0026- …after a group in a meeting discusses a first of three tasks over the initial allotted time for the first task, the time adjustment module(s) 112 may adjust the time remaining on the second and third tasks… (altering an agenda))				Ball does not explicitly state: Nelson, in analogous art, discloses: generating, using audio data and by a transcription engine configured for automatic speech recognition, a real-time transcription of the multi-participant communication and one or more timestamps indicative of times during the multi-participant communication at which discussions corresponding to the agenda items begin…..determining… by a machine learning model trained for contextual recognition processing the real-time transcription and a timestamp of the timestamps corresponding to the first agenda item, that a status of the first agenda item is incomplete  (0185- artificial intelligence (machine learning) is used to provide agenda management functionality during electronic meetings….												0187- A determined correspondence between a current point in an electronic meeting and a meeting agenda may be used to monitor the progress of an electronic meeting and enforce time constraints with respect to individual agenda items, groups of agenda items, and/or an entire electronic meeting. …Speech and text recognition may also be used to ensure that all agenda items and action items are addressed during an electronic meeting, which may include discussion, deferral, etc. (interpreted as “incomplete”)				Figure 2D – “Discussion of This Quarter’s Sales Has Exceeded the Budgeted Amount of Time” (incomplete); 							0203-0204 …an electronic meeting application (interpreted as transcription engine), in conjunction with meeting intelligence apparatus 102, is configured to recognize decisions, conclusions, stipulations, or points of agreement based upon explicit commands, and in response, add the decisions, conclusions, stipulations, or points of agreement to meeting notes, minutes and/or transcripts for the current electronic meeting…. …Implicit decisions, conclusions, stipulations, or points of agreement may be recognized in first meeting content data 302 based upon words that, based upon an artificial intelligence analysis (machine learning), indicate a desire by one or more meeting participants to establish a decision, conclusion, stipulation, or point of agreement…;  		[0297] Translation/transcription data 1172, 1182, 1192 may also include metadata that specifies one or more attributes of translation/transcription data 1172, 1182, 1192, such as timestamp information, data size information, information about content, including context, speaker, location, etc. The metadata may include data that is manually specified by a user, for example during configuration or training, and data that is determined by translation/transcription services 1170, 1180, 1190)									It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Nelson’s machine-learning model and transcription using timestamps to Ball’s incomplete determination, increasing user-convenience in updating statuses for agenda items (0200-0205), helping verify whether an item has been addressed during a meeting (0187(bottom)				Ball does not explicitly state the agenda is altered “by the machine learning model.” See 112, 1st Rejection Above;  Examiner interprets “by the machine learning model” as “using the machine learning model.”  Nelson disclose altering an agenda using machine learning (0185-0199 – [0185] According to one embodiment, artificial intelligence (machine learning) is used to provide agenda management functionality during electronic meetings. Agenda management functionality may include…changing designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items, and agenda navigation…. )  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply Nelson’s machine-learning to Ball’s agenda alteration, “helping change designated amounts of time for agenda items, changing, deleting and adding agenda items, including providing missing or supplemental information for agenda items” (0185), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claim 2, Ball in view of Nelson discloses: The method of claim 1, wherein altering the agenda for the multi-participant communication according to the elapsed time allotment and the incomplete status of the first agenda item comprises: rescaling time allotments for one or more second agenda items of the agenda items to maintain the one or more second agenda items within the agenda for the multi-participant communication.  [0027] In some embodiments, the reallocation or adjusting of time of the remaining tasks or topics is based on how many steps are left in an event, how long each of the remaining steps were initially allocated (e.g., as set by the time set module(s) 106), and/or the total time an event has been allocated for. Accordingly, in these embodiments, time is not merely equally split among each remaining topic or task when another topic or task has been discussed outside of a time threshold. In some embodiments, a greater (or lesser) proportion of time is re-allocated to tasks or topics that are set to take longer than other tasks topics.

Regarding Claim 3, Ball in view of Nelson discloses: The method of claim 2, wherein the time allotments for the one or more second agenda items are rescaled based on weights defined for the agenda items.  (0027-…The time adjustment module(s) 112 may then identify the percentage that each remaining topic is schedule to take up in the meeting and responsively adjust the times based at least on the percentage. Each percentage may be identified by dividing the initial time allocation set for a given task by the overall event time and then reallocating time exactly according to the percentage. For example, if a meeting was running 10 minutes over and a first task time took up 50% of the total meeting time, a second task time took up 25% of the total meeting time, and a third task time took up another 25% of the total meeting time, the first task time may be reduced by 50% and the remaining task times may only be reduced by 25%, which matches their initial time allocations.)

Regarding Claim 4, Ball in view of Nelson discloses: The method of claim 2, wherein the time allotments are evenly rescaled based on a time remaining in the multi-participant communication.  (0023, 0027- each task was allotted the same amount of time (20 minutes), so the remaining tasks would be reduced equally) 

Regarding Claim 5, Ball in view of Nelson discloses:The method of claim 1, wherein the multi-participant communication is a first multi-participant communication, and wherein altering the agenda for the first multi-participant communication according to the elapsed time allotment and the incomplete status of the first agenda item comprises: reducing the time of one or more second agenda items of the agenda items from the agenda for the -35-first multi-participant communication (0054(bottom)-0055- The particular time reallocation algorithm in this example may be reallocating more time for longer initially allocated times of particular topics and reallocating less time for shorter initially allocated times associated with the other topics. Accordingly, the 5.sup.th step time may be adjusted or changed the most or be reallocated the most time of the remaining topics based on the initially allocated time of 35 minutes (which is 30 minutes longer than the next highest initially allocated time).
Ball does not explicitly state:  removing one or more second agenda items…and generating an agenda including the one or more second agenda items for a second multi- participant communication  (0147, 0149, 0190- during a meeting, a user suggests a particular topic should be discussed in a “separate meeting” at a date/time; electronic meeting application can display information for the new electronic meeting based on the request; users may delete the agenda item;  
[0147] Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.
”…0149- In response to determining that a new meeting is appropriate, based upon an explicit command, an implicit command, or sentiment analysis, meeting intelligence apparatus 102 may directly instruct an electronic meeting application to request a new meeting, or include an instruction or request in meeting content data or meeting metadata that is provided to the electronic meeting application. In response to receiving an instruction or request, the electronic meeting application may provide a visual and/or audible notification to indicate a new meeting request. The electronic meeting application may display information for the new electronic meeting determined from information in the current electronic meeting. For example, the electronic meeting application, in conjunction with meeting intelligence apparatus 102, may determine information for the new electronic meeting based upon information in the current electronic meeting. For example, a statement may be made during the current electronic meeting, “We should have a separate meeting for this next Tuesday,” and a proposed date and time would be included with the information for the new electronic meeting.
0190- Another example of agenda-related commands are commands to delete agenda items….For example, the command “delete” followed by a particular agenda item causes the particular agenda item to be deleted from the agenda.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ball’s time reduction to include Nelson’s item removal and agenda for a second communication, increasing scheduling flexibility for agenda items (0147, 0149, 0190)

Regarding Claim 6, Ball in view of Nelson discloses:The method of claim 5, wherein the software associated with the software platform determines the one or more second agenda items to reduce the time of from the agenda for the first multi-participant communication using weights defined for the agenda items.  (0054(bottom)-0055- The particular time reallocation algorithm in this example may be reallocating more time for longer initially allocated times of particular topics and reallocating less time for shorter initially allocated times associated with the other topics. Accordingly, the 5.sup.th step time may be adjusted or changed the most or be reallocated the most time of the remaining topics based on the initially allocated time of 35 minutes (which is 30 minutes longer than the next highest initially allocated time).
See Also 0027(bottom) – items have different percentages) 
Ball does not explicitly state “the machine learning model determines the one or more second agenda items to remove from the agenda…”: See 112, 1st Rejection Above;  Examiner interprets “the machine learning model” to mean “using the machine learning model.”
Nelson discloses using machine learning to delete agenda items 
0185- artificial intelligence (machine learning) is used to provide agenda management functionality during electronic meetings….Example functionality includes, without limitation…deleting and adding agenda items…) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ball’s reduction of time to include Nelson’s item removal (deletion) using a machine learning model, “helping provide agenda management functionality during electronic meetings” (0185) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 7, Ball in view of Nelson discloses: The method of claim 1. Ball does not explicitly state: Nelson discloses: wherein determining that the first agenda item is incomplete comprises: using the machine learning model to process the real-time transcription of the multi-participant communication based on keywords associated with the first agenda item.   (0187- A determined correspondence between a current point in an electronic meeting and a meeting agenda may be used to monitor the progress of an electronic meeting and enforce time constraints with respect to individual agenda items, groups of agenda items, and/or an entire electronic meeting…Speech and text recognition may also be used to ensure that all agenda items and action items are addressed during an electronic meeting, which may include discussion, deferral, etc.;  0203-0204 …an electronic meeting application, in conjunction with meeting intelligence apparatus 102, is configured to recognize decisions, conclusions, stipulations, or points of agreement based upon explicit commands, and in response, add the decisions, conclusions, stipulations, or points of agreement to meeting notes, minutes and/or transcripts for the current electronic meeting…. …Implicit decisions, conclusions, stipulations, or points of agreement may be recognized in first meeting content data 302 based upon words (keywords) that, based upon an artificial intelligence analysis (machine learning model), indicate a desire by one or more meeting participants to establish a decision, conclusion, stipulation, or point of agreement…)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Nelson’s machine-learning and real-time transcription to Ball’s incompletion, increasing user-convenience in updating statuses for agenda items (0200-0205), helping verify whether an item has been addressed during a meeting (0187(bottom))	
Regarding Claim 8, Ball in view of Nelson discloses: The method of claim 1, further comprising: generating a graphical user interface including visual identifiers of the time allotments for the agenda items; and outputting the graphical user interface for display at one or more devices connected to the multi-participant communication using the software platform.  (Figure 3-4, 0036-0037- displaying task identifiers and time identifiers;	“…The window 303 includes a set of topic or task identifiers 307 that are selected to be completed for a meeting, a set of time identifiers 305 allocated for a particular topic or task….									…The window 303 indicates a plurality of topics or task identifiers 307 that are scheduled to be discussed or addressed in the meeting. For example, the first task that needs to occur is the “team mood check—poll.” 307-1, which is scheduled to take “1 minute,” according to the identifier 305-1. In some embodiments, a user (e.g., a facilitator, moderator, administrator, etc.) may select a field (e.g., indicated by the checkmark) associated with a predefined task/topic in order to identify what topics or tasks will be included in the meeting… 	Figure 4, 0041- meeting display during meeting; switching topics/tasks based on “Go Back” or “Next Step” (405))

Regarding Claim 9, Ball in view of Nelson discloses: The method of claim 8, wherein altering the agenda for the multi-participant communication according to the elapsed time allotment and the incomplete status of the first agenda item comprises: altering the visual identifiers of the time allotments; and outputting the altered visual identifiers for display at the one or more devices.  (0041(middle)- displayed timers are specific to time allocated (or re-allocated))

Regarding Claim 10, Ball in view of Nelson discloses: The method of claim 1. Ball does not explicitly state: Nelson discloses: further comprising: determining that a topic unrelated to the agenda items is being discussed during the multi- participant communication; and altering the agenda for the multi-participant communication to include a new agenda item -36-for the topic.   (0190-0191,   new agenda item;   …As yet another example, the command “add agenda item Y” or “new agenda item Y” causes a new agenda item Y to be added to the agenda. The user may specify, for example, by speaking, writing, etc., attributes of a new agenda item, such as name, date, responsible person, etc…..Referring to the prior example, meeting intelligence apparatus 102 may detect, in first meeting content data 302, the command, “new agenda item Y,” along with attribute data for new agenda item Y, such as a description of the new agenda item. This command may have been spoken, written or selected by a meeting participant, as indicated by the first meeting content data 302.
- new action item										0201-0202- In response to identifying an explicit or implicit request for an action item, the electronic meeting application and/or meeting intelligence apparatus 102 may automatically create a new action item for the electronic meeting, which may include adding the action item to an electronic record for the electronic meeting. The electronic meeting application may display, for example, on electronic meeting screen 212, a visual confirmation for the meeting participants indicating that the action item was added for the current electronic meeting…..In this example, an explicit command was not used to create a new action item. Instead, meeting intelligence apparatus 102 identified an implicit request to create a new action item from the statement made by a meeting participant, “Let's ask the IT department to follow-up on RF link reliability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Nelson’s determination of a topic and added agenda item to Ball’s agenda, increasing convenience of item recording (0190-0191, 0101-0202),  and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
		
Claim 11 stands rejected based on the same citations and rationale as applied to Claim 1. 

Regarding Claim 13, Ball in view of Nelson discloses: The system of claim 11. Ball does not explicitly state: Nelson discloses: wherein the transcription engine is implemented by the software platform  (0123(bottom), Figure 1A - Electronic meeting application 112 (transcription engine) is also configured to access functionality provided by artificial intelligence service 110, via one or more APIs provided by artificial intelligence service 110, to incorporate artificial intelligence into various aspects of electronic meetings, as described in more detail hereinafter.
Figure 1A - Meeting intelligence apparatus 102 (software platform) implementing a communication system and agenda intelligence system (artificial intelligence service 110)) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Nelson’s software platform to Ball in view of Nelson’s transcription engine, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Ball discloses: The system of claim 11, wherein the agenda is altered by the time allotment for the first agenda item and for one or more other agenda items to maintain the first agenda item and the one or more agenda items within the agenda for the multi-participant communication.  [0027] In some embodiments, the reallocation or adjusting of time of the remaining tasks or topics is based on how many steps are left in an event, how long each of the remaining steps were initially allocated (e.g., as set by the time set module(s) 106), and/or the total time an event has been allocated for. Accordingly, in these embodiments, time is not merely equally split among each remaining topic or task when another topic or task has been discussed outside of a time threshold. In some embodiments, a greater (or lesser) proportion of time is re-allocated to tasks or topics that are set to take longer than other tasks topics…… if a meeting was running 10 minutes over and a first task time took up 50% of the total meeting time, a second task time took up 25% of the total meeting time, and a third task time took up another 25% of the total meeting time, the first task time may be reduced by 50% and the remaining task times may only be reduced by 25%, which matches their initial time allocations.
Regarding Claim 15, Ball in view of Nelson discloses: The system of claim 11, but does not explicitly state: wherein the agenda is altered by the first agenda item moving to an agenda generated for a next multi-participant communication to occur after the multi-participant communication ends. Nelson discloses this limitation (0147, 0149, 0190- during a meeting, a user suggests a particular topic should be discussed in a “separate meeting” at a date/time; electronic meeting application can display information for the new electronic meeting based on the request; [0147] Meeting intelligence apparatus 102 may also be configured to create new meetings based upon implicit commands. Implicit commands or requests are statements made during an electronic meeting that indicate a desire for a new meeting, even though the statements may not include an explicit specified command or request for a new meeting. For example, meeting intelligence apparatus 102 may detect, in meeting content data, statements made as part of a conversation to indicate that another meeting may be useful in discussing a particular topic. Examples of such statements include “It would be good to discuss this in a separate meeting” and “Let's setup another meeting to discuss this further.											”…0149- In response to determining that a new meeting is appropriate, based upon an explicit command, an implicit command, or sentiment analysis, meeting intelligence apparatus 102 may directly instruct an electronic meeting application to request a new meeting, or include an instruction or request in meeting content data or meeting metadata that is provided to the electronic meeting application. In response to receiving an instruction or request, the electronic meeting application may provide a visual and/or audible notification to indicate a new meeting request. The electronic meeting application may display information for the new electronic meeting determined from information in the current electronic meeting. For example, the electronic meeting application, in conjunction with meeting intelligence apparatus 102, may determine information for the new electronic meeting based upon information in the current electronic meeting. For example, a statement may be made during the current electronic meeting, “We should have a separate meeting for this next Tuesday,” and a proposed date and time would be included with the information for the new electronic meeting.										It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ball’s time reduction to include Nelson’s agenda for a second communication, increasing scheduling flexibility for agenda items (0147, 0149, 0190)
 Claim 16, 17, 18, 19, and 20 are rejected based on the same citations and rationale as Claim 1, 2, 5, 9, and 10, respectively.

Regarding Claim 21, Ball discloses:  The apparatus of claim 16, wherein, to determine that the status of the first agenda item is incomplete once the time allotment for the first agenda item elapses, the processor is configured to execute the instructions to: determine…that a focus of a conversation within the multi-participant communication remains on the first agenda item following the elapsing of the time allotment for the first agenda item.	   [0042] – “next” not being selected within the allotted time indicates that a task or topic was not “completed” within the allotted time;  “…the timer 401 is adjusted or modified (e.g., via the time adjustment module(s) 112) in response to a window or other graphical user interface being open outside of a threshold time without selecting the “next step” button 405. This is associated with a particular task or topic being addressed or completed outside of a time threshold (e.g., anytime before or after the initially allotted time set by the time set module(s) 106).		
Ball does not explicitly state:  determine…by the machine learning model processing the real-time transcription…that a focus of a conversation within the multi-participant communication remains on the first agenda item following the elapsing of the time allotment for the first agenda item.	   Nelson discloses this limitation:  
(0185- artificial intelligence (machine learning) is used to provide agenda management functionality during electronic meetings….Example functionality includes, without limitation… enforcing time constraints for agenda items…
(Figure 2D – “Discussion of This Quarter’s Sales Has Exceeded the Budgeted Amount of Time”- Timer (15:08) Greater Than Allocated Time (15:00)) 
0187- A determined correspondence between a current point in an electronic meeting and a meeting agenda may be used to monitor the progress of an electronic meeting and enforce time constraints with respect to individual agenda items, groups of agenda items, and/or an entire electronic meeting. This may include tracking the amount of time spent on agenda items and providing one or more indications to meeting participants. For example, in addition to the timer provided in agenda window 218 (FIG. 2D), a visual and/or audible indication may be provided when an amount of time designated for an agenda item, group of agenda items, or an entire electronic meeting, is nearing expiration or has expired. If the timer value exceeds the specified time limit, the electronic meeting application may cause a message to be displayed in message window 224. The message may also be spoken by the electronic meeting application. The message may indicate, for example, the that time limit for the current agenda item has expired and the electronic meeting will be progressing to the next agenda item. Additionally or alternatively, the electronic meeting application may move a visual indication to a different agenda topic. Speech and text recognition may also be used to ensure that all agenda items and action items are addressed during an electronic meeting, which may include discussion, deferral, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply Nelson’s machine-learning model and transcription to Ball’s determination of a focus, helping “monitor the progress of an electronic meeting and enforce time constraints with respect to individual agenda items, groups of agenda items, and/or an entire electronic meeting” (0185), ”ensuring that all agenda items and action items are addressed during an electronic meeting, which may include discussion, deferral, etc.” (0187) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Generating and Adapting an Agenda From a Communication Session”   2021/0117929
“The agenda can adapt depending on the course of discussion during the communication session. That is, agenda items can be removed, reordered, added, extended, shortened, etc. based on an analysis of actual topics being discussed during the communication session and the timing of such discussions.” (Ab)  
”Rescheduling unfinished meeting agenda topics”   2014/0164510  
“Rescheduling unfinished meeting agenda topics includes detecting an unfinished meeting agenda topic at a conclusion of a meeting and rescheduling with a meeting management engine the unfinished meeting agenda topic to be addressed in a later meeting”  (Ab) 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT ROSS whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623